Citation Nr: 9909406	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the appellant did 
not have the required military service to be eligible for VA 
benefits.  



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his February 1997 claim, the appellant reported that he 
served under the name of P.M. and that he had active service 
from May 1943 to February 1945.  He also reported that he was 
born on May [redacted], 1920.  He stated that he had married 
A.A. in September 1941 and that he had been married only 
one time.  

In February 1997 and October 1997, the appellant submitted a 
Philippine Army document which stated that P.M. served in L 
Co., 4th Bn., 1st Regt., President Quezon's Own Guerrillas 
(PQOG), in the Army of the Philippines and that he enlisted 
when he was 22 years old.  This document also reports that 
P.M. enlisted in May 1943 for a period of three years and 
that he was honorably discharged under the authority of 
general orders dated in February 1945.  The March 1946 
enlistment record on the reverse side of this document shows 
that he participated in no engagements, skirmishes, campaigns 
or special operations; that he received no wounds or 
illnesses in service; that his physical condition when 
discharged was very good; that he was married at the time of 
discharge; and that he had no military service "under U.S. 
Government previous to first Army enlistment."  It is noted 
that it appears that several alterations have been made to 
this document.  

In February 1997, the RO requested that the service 
department verify the appellant's service.  The RO provided 
the name that the appellant currently used and the name under 
which he reportedly served, P.M.; the alleged dates of 
service from May 1943 to February 1945; the date of birth of 
May [redacted], 1920; and the reported service as a Private First 
Class in the L Co., 4th Bn., 1st Regt, PQOG.  In April 1997, 
the United States Army Reserve Personnel Center (ARPERCEN) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In his June 1997 notice of disagreement, the appellant stated 
that he was a member of a recognized PQOG guerrilla unit 
during World War II and that he was now a pensioner of the 
Philippine Veterans Affairs Office.  He asserted that he 
served under the alias of P.M., and that he served as a 
Private First Class in the L Co., 4th Bn., 1st Regt., PQOG.  

In October 1997, the RO received a joint affidavit from A. 
[redacted] and V. [redacted] which was dated in October 
1967.  The affiants stated that they served in the L Co., 
4th Bn., 1st Regt., PQOG and that A. [redacted] was the 
recognized commanding officer of that unit.  They reported 
that they served with the appellant who was also a member 
of the aforementioned unit; that the appellant was inducted 
into the service in May 1943 and honorably discharged; and 
that the appellant's name was originally included in the 
37th Inf. Regt., 35th Inf. Div., PQOG.  The affiants 
asserted that the appellant was known by the alias P.M. 
which appears on the recognized roster of the L Co., 
4th Bn., 1st Regt., PQOG.  

Also in October 1997, the RO received an "Affidavit of 
Identity" from R. [redacted] and V. [redacted] who reported 
that they served with the appellant in the 1st Bn., 1st Regt., 
PQOG.  The affiants stated that the appellant served in the 
A Co., 1st Bn., 1st Regt., PQOG; that he served under the 
name P.M.; and that he was born on May [redacted], 1920.  

In October 1997, the appellant submitted a copy of P.M.'s 
April 1991 Philippine Veterans Affairs Office Application for 
Old Age Pension (Veteran) in which it was reported that he 
served as a Private First Class in L Co., 4th Bn., 1st Regt., 
PQOG and that he was discharged in February 1945.  P.M. also 
reported that his date of birth was May [redacted], 1920.  

In October 1997 and June 1998, the RO received a document 
from the Philippine Veterans Affairs Office dated in July 
1983 which certifies that P.M. served as a Private First 
Class in L Co., 4th Bn., 1st Regt, PQOG, with the date of 
recognition of January to August 1945 and revised date of 
recognition of May 1942.  It was reported that his name was 
carried in the Approved Revised Reconstructed Guerilla Roster 
of 1948.  

Also in October 1997, the appellant submitted a copy of his 
marriage contract that shows that he was married to A.A. in 
September 1951.  

In January 1998, the RO requested that the service department 
verify the appellant's service based on the reports of a 
different unit of assignment.  The RO provided the name that 
the appellant currently used and the name under which he 
reportedly served, P.M.; the alleged dates of service from 
May 1943 to February 1945; the date of birth of May [redacted], 
1920; and his alleged service as a Private First Class in the A 
Co., 1st Bn., 1st Regt, PQOG.  In February 1998, ARPERCEN 
reported that no change was warranted in the prior negative 
report dated in April 1997.  

In June 1998, the appellant submitted a joint affidavit from 
G. [redacted] and M. [redacted] which was dated in April 1998.  
The affiants stated that they were both members of PQOG; that 
they knew the appellant who used the alias P.M.; and that 
they knew that the appellant served as a member of PQOG 
during World War II.  

In June 1998, the RO received a May 1998 "Certification" 
from the Armed Forces of the Philippines Office of the 
Adjutant General, in which it was reported that "P.R.M." 
was born on February [redacted], 1921; that his military status 
was recognized guerilla; that he joined the PQOG in May 1943 and 
was processed and discharged in March 1946; and that he was 
"carried as" a Private First Class in the "RRGR of 1948."  
It was noted that his unit was L Co., 4th Bn., 1st Inf. 
Regt., PQOG, which had the date of recognition of January to 
August 1945 and revised date of recognition in May 1942.  
This document also shows that P.R.M.'s wife was B.T.

In June 1998, the appellant submitted a May 1998 "Affidavit 
of Birth" in which G. [redacted] and A. [redacted] asserted 
that, although the roster of veterans showed that the 
appellant's date of birth was February [redacted], 1921, the 
appellant was actually born on May [redacted], 1920.  

In June 1998, the RO received two May 1998 affidavits from 
the appellant in which he asserted that he served in a 
recognized guerilla organization, that he was processed 
sometime in 1948, that he "made it appear" that his wife 
was B.T. but that he was not legally married to B.T., and 
that his only legal wife was A. A. who he married in 
September 1951.  He also contended that his middle name was 
different in the papers that he had submitted because he made 
a mistake in writing his middle name when he was being 
processed and that P.G.M. and P.R.M. are one and the same 
person.  

In June and October 1998, the RO again requested that the 
service department verify the appellant's service.  The RO 
attached the aforementioned May 1998 "Certification" from 
the Philippine Army and asked whether a change in the prior 
negative certifications was warranted.  The RO provided the 
name that the appellant currently used and the name under 
which he reportedly served, P.R.M.; the alleged dates of 
service from May 1943 to March 1946; the date of birth of May 
[redacted], 1920, or February [redacted], 1921; his parents 
names, and his alleged units of assignment L Co., 4th Bn., 
1st Regt, PQOG and/or A Co., 1st Bn., 1st Regt., PQOG.  In 
December 1998, ARPERCEN reported that no change was warranted 
in the prior negative certifications and that its records 
showed no indication that the appellant and P.R.M. were the 
same individual.  

In a March 1999 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by ARPERCEN.  The RO stated that the individual 
records for each potential claimant were maintained in 
alphabetical order.  It was noted that ARPERCEN had 
repeatedly informed the VA that, unless the claimant reported 
personal data such as name which is different from that which 
was provided in a prior request for service verification, 
there was no value in resubmitting a request for 
reverification.  ARPERCEN indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that the VA had provided to 
ARPERCEN.  The RO reported that the Philippine government has 
its own regulations and laws which permit recognition of 
military service not recognized by the United States Army and 
findings are not binding on ARPERCEN.  The RO noted that the 
service department had certified that the appellant had no 
valid military service in the Armed Forces of the United 
States and that no new evidence had been presented which 
would warrant an additional request for recertification.  

Pertinent Law and Regulations

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1998).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

Initially it is noted that the appellant has stated and/or 
submitted documents that report that he served under the 
alias P.M. from May 1943 to February 1945 in the L Co., 4th 
Bn., 1st Regt., PQOG, and/or in the A Co., 1st Bn., 1st 
Regt., PQOG.  He also submitted certification of service by 
the Philippine Army which shows a different middle name, date 
of birth, name of spouse, and discharge date.  The appellant 
has submitted affidavits stating that he mistakenly wrote the 
wrong middle name when he was processed, that he was not 
legally married to the woman who was reported as his wife 
when he was processed, that he had only been legally married 
to A.A., and that his date of birth was May [redacted], 1920, 
not February [redacted], 1921.  

Despite the fact that it appears that some of the documents 
submitted by the appellant may have been doctored and despite 
the suspicious differences in identifying information, the RO 
requested that ARPERCEN verify the appellant's service on 
three separate occasions.  In these requests, the RO reported 
all of the identifying information regarding the appellant 
provided in the evidence submitted to the RO.  In April 1997, 
ARPERCEN reported that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Additionally, in February 1998 and December 
1998 ARPERCEN reported that no change was warranted in the 
prior negative report of April 1997.  In December 1998, 
ARPERCEN also stated that there was no indication that the 
appellant and P.R.M. were the same person.  As noted above, 
the Court has held that a service department determination as 
to whether or not an individual had qualifying service is 
binding on the VA.  See Duro; Dacoron.

Additionally, ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data such as name 
which is different from that which was previously provided in 
a request for service verification, there is no value in 
resubmitting a request for verification.  See Sarmiento.  The 
appellant has submitted no such additional information that 
would warrant another request for verification.  

The appellant avers that the Philippine Army has verified his 
service and that he is "a pensioner of" the Philippine 
Veterans Affairs Office.  The Board notes that the VA is not 
bound by Philippine Army determinations of service.  
Additionally, although he has submitted affidavits from men 
who reported that they had recognized guerilla service and 
that they had served with the appellant, the Board again 
notes that the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  See Duro; Dacoron.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant's proper remedy, if any, 
regarding service verification is an application to the Board 
for Correction of Military Records.  

Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  If any such 
application filed is successful, the appellant may refile his 
claim for VA benefits at that time.  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 2 -





